                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    REARDEN LLC, et al.,                               Case No. 17-cv-04187-JST
                                                       Plaintiffs,
                                   8
                                                                                           ORDER EXTENDING TIME
                                                v.
                                   9
                                                                                           Re: ECF No. 159
                                  10    CRYSTAL DYNAMICS, INC., et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby GRANTS the parties’ stipulated request to extend non-party Microsoft

                                  14   Corp.’s deadline to file declarations in support of Defendants’ motion to seal. ECF No. 159.

                                  15   Microsoft shall file its declarations by February 12, 2019.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 11, 2019
                                                                                       ______________________________________
                                  18
                                                                                                     JON S. TIGAR
                                  19                                                           United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
